Citation Nr: 1236714	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-00 475	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable schedular disability rating for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active military service from May 2005 to August 2006.  He was awarded the Combat Action Badge, among other decorations.  According to his DD Form 214, he also had an additional 1 year and 29 days of active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO decision.  The veteran testified before the undersigned Veterans Law Judge at a hearing held at the Roanoke RO in February 2008.  In May 2009, the Board remanded the appeal for further evidentiary development.  Such development having been substantially accomplished, the matter has been returned to the Board for further appellate review.

The issue of entitlement to an initial compensable disability rating for bilateral hearing loss on an extra-schedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric testing in February 2007 revealed Level I hearing acuity in both ears.

2.  The Veteran provided sworn credible testimony in February 2008 as to the difficulties he experienced at work due to his bilateral hearing loss.

3.  Audiometric testing in September 2009 revealed Level II hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss are not met as of the September 2009 VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his bilateral hearing loss causes greater impairment than is reflected by the currently-assigned noncompensable disability rating.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information as to his claim for service connection for bilateral hearing loss in a February 2007 letter.  This letter only referred to the issue of service connection, and, hence, did not provide notice of evidence necessary to substantiate the higher rating claims.  However, VA is not required to provide separate 38 U.S.C.A. § 5103(a) notice with regard to "downstream" issues, where the notice was provided in connection with the original claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004); Grantham v. Brown, 114 F .3d 1156 (1997).  In this case, the Veteran was provided with the complete regulatory criteria for the adjudication of hearing loss disability ratings in a July 2007 Statement of the Case.

VA medical records, a private audiological report, VA audiometric examination reports, the Veteran and his representative's written contentions, and the Veteran's hearing testimony are of record and have been reviewed in support of his claim.  On remand, the Board requested all VA audiological treatment records, and it appears that there are none because the Veteran does not receive VA audiological care.  

The Veteran was afforded VA audiologic examinations in February 2007 and September 2009.  The deficiencies in the report of the February 2007 examination were identified in the Board's May 2009 remand.  The reports of both examinations reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, and documented his current medical conditions.  The May 2009 examination report additional reflects that the examiner reviewed the Veteran's claims folder, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examiner also rendered an opinion as to the effect of the Veteran's bilateral hearing loss upon his occupational functioning.  The Board therefore concludes that resulting medical evidence is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

Upon remand, the Board had requested that the VA audiological examiner also interpret the results of August 2007 private audiometric findings which were recorded in graphic form.  Although the examiner did not do this, the Board finds that another remand for this single task is not necessary.  As the interpreted results of VA testing in February 2007 and May 2009, which sandwich the August 2007 testing, are available for review, we hold that adequate evidence to adjudicate the question at hand is available to the Board.  

All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met to the extent possible with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal as to the assignment of the initial rating for bilateral hearing loss following the initial award of service connection which was effective in August 2006, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Because this appeal has been ongoing for a period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the regulatory rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  "(D)isability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85.   

Service connection for bilateral hearing loss as resulting from the Veteran's acoustic trauma during combat in Iraq was granted in April 2007, effective in August 2006.  See 38 U.S.C.A. § 1154(b).  A noncompensable (0%) disability rating was assigned based upon the Veteran's objective hearing test results.  The Veteran perfected a timely appeal as to the disability rating assigned.  

The report of a February 2007 VA audiological examination reflects that the Veteran's pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
35
60
LEFT
20
20
25
65
60

The average pure tone threshold in the right ear was 35 decibels, while the average in the left ear was 42 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner summarized the Veteran's hearing loss as within normal limits through 1500 hertz in the right ear and 2000 hertz in the left ear, sloping to a moderately severe high frequency sensorineural hearing loss with recovery to within normal limits at 8000 hertz bilaterally with good word recognition bilaterally.  

During the February 2008 hearing on appeal, the Veteran testified that his hearing loss bothers him the most at work.  He explained that he works in a prison, where there is a lot of background noise.  In response to a question as to how his hearing loss impacts upon his safety at work, the Veteran answered that he worries about his safety and his ability to hear clearly in case of a prison fight or a situation with a staff member in trouble.  He stated that he experiences difficulty hearing his communications radio at work.  He explained that although he experiences difficulty hearing things at home as well, that it is his workplace situation where his hearing loss has the greatest impact.  

He underwent another VA audiological examination in September 2009.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
35
65
LEFT
20
25
25
60
55

The average puretone threshold value in each ear was 41.25.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 in the left ear.  The examiner opined that the veteran's hearing loss had a significant effect upon his occupational activities in that his hearing loss caused decreased concentration and hearing difficulty.

Applying the provisions of 38 C.F.R. § 4.85 to both test results of record, his hearing acuity in both ears decreased from a level I in February 2007, to a level II in September 2007.  When plugged into Table VII, these findings warrant a noncompensable evaluation under the required formula.  38 C.F.R. § 4.84, Table VI and Table VII, Diagnostic Code 6100.  As observed above, this exercise is a mechanical one, with no interpretative leeway.  Lendenmann.  Thus, the preponderance of the evidence is against a schedular disability rating for bilateral hearing loss.

The governing regulations include a special provision for evaluating exceptional patterns of hearing impairment, deemed to exist:  (a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  (b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86.   

In this case, the record does not reveal pure tone thresholds meeting the definition of exceptional hearing impairment under 38 C.F.R. § 4.86.  Thus, application of this provision would be inappropriate. 


ORDER

A compensable schedular disability rating for bilateral hearing loss is denied.


REMAND

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, the Board finds that the schedular criteria fail to contemplate the Veteran's occupational impairment related to hearing loss.  We therefore hold that the evidence of record provides a basis for referring this case for consideration of an extra-schedular rating.

Although the Veteran's auditory acuity levels warrant a noncompensable disability rating under the rating schedule, the Board is cognizant of the Veteran's greater occupational impact in this case.  We take judicial notice of the sound conditions existing in most prisons which involve concrete and metal with few sound-absorbing materials, resulting in heightened background noise.  Also the Veteran's testimony as to the potential impact of his hearing difficulty upon his own or someone else's safety is particularly credible and persuasive to the Board.  These facts taken in conjunction with the medical opinion of the 2009 VA examiner that the Veteran's hearing loss has a significant effect upon his occupational activities, support a need for extra-schedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer this case to the Under Secretary for Benefits or the Director, [C & P], for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

2.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


